ON MOTION FOR REHEARING-.
ALLEN, J.
We trust that we are not so far mistaken as to the facts of the case as learned counsel for respondent charges in his motion for a rehearing. A re-examination of the record and further consideration of the questions involved have not convinced us that a rehearing should be granted. The evidence in the record is not altogether clear as to some details of the transactions involved, but we think that it does clearly appear that plaintiff failed to make a case *699against this defendant. We are concerned only with the case before ns — the claim sought to be enforced against this defendant, a third .party to the transactions between plaintiff company and Smith. With such transactions we are concerned only in so far as they are here pertinent to the question of liability or non-liability of this defendant.
The motion for a rehearing is overruled.
Reynolds, P. J., and Nortoni, J., concur.